Shippen J.
thought differently on the grounds of the English mercantile custom, and the responsibility of the party who does not make the insurance according to order.
But no resolution was given by the court, and the parties finally agreed to go out with the jury to liquidate the whole account. The jury next morning returned in to court and found a verdict for the plaintiff for 247I. 5s. 8d. currency, validating thereby as it would seem, the charges of premiums.
Quezre. Whether any injury can possibly arise under the above usage, in any case where the goods are shipped on credit?